Case: 15-14082   Date Filed: 06/26/2017   Page: 1 of 3


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-14082
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 3:14-cr-00091-MCR-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

PAUL JOHN HANSEN,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                              (June 26, 2017)

Before TJOFLAT, HULL and WILSON, Circuit Judges.

PER CURIAM:
                Case: 15-14082    Date Filed: 06/26/2017    Page: 2 of 3


        Paul Hansen appeals his convictions for criminal contempt, in violation of

18 U.S.C. § 401(3), arguing that he was not given the notice required by Fed. R.

Crim. P. 42(a) for prosecution of criminal contempt, and that a grand jury

subpoena does not qualify as a court order under 18 U.S.C. § 401(3).

                                           I.

        We review the district court’s conclusions of law de novo. In re Reed, 161
F.3d 1311, 1313 (11th Cir. 1998).

        Under Rule 42, any person who commits criminal contempt may be

punished for that contempt after prosecution “on notice.” Fed. R. Crim. P. 42(a).

The district court must “give notice in open court, in an order to show cause, or in

an arrest order[,]” and the notice must state the time and place of the trial, allow

the defendant a reasonable time to prepare a defense, and state the essential facts

constituting the charged criminal contempt. Fed. R. Crim. P. 42(a)(1), (A), (B),

& (C). A contemnor may not raise on appeal the inadequacy of a contempt notice

unless he raised the inadequacy before the district court. See Reed, 161 F.3d at

1317.

        Here, Hansen failed to object the notice inadequacy in the district court and,

thus, cannot raise the issue on appeal. Id. Notably, in his motion for judgment of

acquittal, Hansen only questioned whether the government had sufficiently

established a prima facie case.


                                           2
               Case: 15-14082      Date Filed: 06/26/2017    Page: 3 of 3


                                           II.

      Hanson did not present to the district court in the first instance his objection

that a grand jury subpoena does not qualify as a court order under 18 U.S.C.

§ 401(3). We therefore consider the objection for plain error. United States v.

Sosa, 777 F.3d 1279, 1294 (11th Cir. 2015). To demonstrate plain error, the

defendant must show that there is (1) error, (2) that is plain, (3) that affects

substantial rights, and (4) that seriously affects the fairness, integrity, or public

reputation of judicial proceedings. Id. “Plain” error means that the legal rule is

clearly established at the time the case is reviewed on direct appeal. United States

v. Hesser, 800 F.3d 1310, 1325 (11th Cir. 2015). Where the explicit language of a

statute or rule does not specifically resolve an issue, there can be no plain error

absent a decision of the Supreme Court or this Court explicitly resolving the issue.

Id. Such error must be so clearly established and obvious “that it should not have

been permitted by the trial court even absent the defendant’s timely assistance in

detecting it.” Id. Hanson has cited nothing in the decisions of the Supreme Court

or this Court that renders his objection meritorious. He has not demonstrated

error, much less plain error.

      AFFIRMED.




                                            3